Opinion by
Rice, P. J.,
This action was brought on a bond given by the firm of Stevenson and Lafferty, as principal, and the American Surety Company, as surety, conditioned for the performance by Stevenson and Lafferty of their contract, therein referred to, to paint a block of houses. The bond contained this further condition : “ That in the event of any default on the part of said principal, in the performance of any of the terms, covenants or conditions of said contract, written notice thereof, with a verified statement of the particular facts showing such default and the date thereof, shall, within twenty days after such default, be delivered to the surety at its office in the city of Philadelphia.” The default and notice are thus averred in the plaintiff’s statement : “ That the said defendants, Stevenson and Lafferty, *327principals named in said bond, on or about March 18, 1902, wholly abandoned said work, of which fact the defendant company received notice, as required by the bond.” The affidavit of defense filed by the American Surety Company, after admitting the contract of Stevenson and Lafferty and the giving of the bond, and denying in general terms that the plaintiff had performed all the conditions required to be performed in order to hold the defendant liable, proceeds as follows: “ Deponent admits that Stevenson and Lafferty defaulted on said contract, but denies that said default was on or about March 18, 1902, but was much earlier, and avers that plaintiff,” the assignee of the bond, “ or Andrews and Johnson,” the original obligees, “ did not give defendant due notice of said default within twenty days thereafter, as provided in said bond,” etc.
It is argued that if the words “defaulted” and “said default ” may by fair reasoning be construed to refer to a default other than the'one averred by the plaintiff, the affidavit is insufficient, because it sets up a conclusion of law, and not the facts from which that conclusion may be drawn. We not only assent to this but go further and say, that if the intention was to set up a defense based on a default other than, and unconnected with, that averred by the plaintiff, the affidavit is insufficient for the additional reason that the fact of such default cannot be established, as against the plaintiff, by the mere admission of the surety. But it seems to us quite clear that such was not the intention. To sustain the contention that the affidavit admits by its silence all the material averments of the statement as to a default on the date specified and due notice thereof to the surety, and sets up the plaintiff’s failure to give the surety due notice of some prior default, the nature of which is not given, we would be required to give to its averments a strained and unnatural construction of which we think they are not fairly susceptible. The affidavit is to be construed in the light of the statement, to which it purports to be a reply. It was so framed that if the case had gone to trial it might have been put in evidence as an admission of one of the facts essential to a recovery by the plaintiff, namely, that the principals in the bond had defaulted, that is, that they had failed in the performance of their contract. No other proof of that fact would have been required. The evident purpose was *328to put in issue the facts, and these only, that the default was on the date specified in the statement and that notice was given to the surety within twenty days after it occurred. We are of opinion that the arbitration clause of the Stevenson and Lafferty contract does not apply to this dispute between the plaintiff and the surety, and that the affidavit of defense is sufficient to entitle the latter to have it determined by a jury.
Judgment reversed and procedendo awarded.